IN THE
                           TENTH COURT OF APPEALS

                                No. 10-11-00161-CR

FREEBIRD BAIL BONDS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the County Court at Law No. 2
                             McLennan County, Texas
                            Trial Court No. 20101161CV1


                           MEMORANDUM OPINION


       The trial court entered a default judgment against Davie C. Westmoreland as

agent for Allegeheny Casualty Co. d/b/a Freebird Bail Bonds. Appellant appealed

from the default judgment and requested that this Court reverse the default judgment

and remand for further proceedings. The State agreed with Appellant that citation was

not properly served and that the default judgment cannot stand. The State informed

this Court that it has no opposition to the requested remedy. Therefore, we sustain the

first issue on appeal.
        It is well settled that an appeal from bond-forfeiture proceeding originating in a

criminal case is a criminal matter, not a civil matter, with final state-court jurisdiction

vested in the Court of Criminal Appeals. Safety National Casualty Corporation v. State,

305 S.W.3d 586, 588 (Tex. Crim. App. 2010). Article 44.44 of the Texas Code of Criminal

Procedure excludes the application of civil-case fees by the courts of appeals in appeals

from criminal bond-forfeiture proceedings.       TEX. CODE CRIM. PRO. ANN. art. 44.44

(Vernon 2006); Safety National Casualty Corporation v. State, 305 S.W.3d at 590. Therefore,

this Court may not charge filing fees in this appeal.

        We reverse the default judgment entered by the trial court, and remand the cause

for further proceedings.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Reverse and remand
Opinion delivered and filed August 24, 2011
Do not publish
[CR25]




Freebird Bail Bonds v. State                                                         Page 2